 In the Matter of SOUTHERN CALIFORNIA EDISON COMPANY, LTD.andUTILITY WORKERS ORGANIZING COMMITTEE LOCAL 246, CIOIn the Matter of SOUTHERN CALIFORNIA EDISON COMPANY,LTD.andINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL UNIONB18, AFLIn the Matter of SOUTHERN CALIFORNIA Enisoi COMPANY,LTD.andINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL UNIONB18, AFLCases Nos. R-5430 to R-51132 inclusive, respectively.-DecidedJuly 2, 1943Gibson, Dunn & Crutcher,byMr. J. Stuart Neary,of Los Angeles,Calif., for the Company.Messrs. Ben MargolisandJames L. Dougherty,of Los Angeles,Calif., for the U. W. O. C.Messrs. David SokolandM. B. Keeton,of Los Angeles, Calif., forthe I. B. E. W.Miss Melvern R. Krelow,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASEUpon petitions duly filed by Utility Workers Organizing Com-mittee Local 246, CIO, herein called the U. W. O. C., and InternationalBrotherhood of ElectricalWorkers, Local Union B18, AFL, hereincalled the I. B. E. W., alleging that questions affecting commerce hadarisen concerning the representation of employees of Southern Cali-fornia Edison Company, Ltd., Los Angeles,' California, herein calledthe Company, the National Labor Relations Board consolidated thecases andprovided for an appropriate hearing upon due notice beforeWilliam B. Esterman, Trial Examiner. Said hearing was held atLos Angeles, California, on May 12, 13, 14, 17, and 20, 1943.TheCompany, the U. W. O. C., and the I. B. E. W. appeared, participated,51 N. L.R. B., No. 3.9 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDand were afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSouthern California Edison Company,Ltd., a California corpo-ration, is engaged in the business of generating,distributing,and sell-ing electric power.During 1942, the Company purchased supplies,material, equipment and machinery valued in excess of $3,400,000, ofwhich in excess of $2,200,000 represented purchases from points outsidethe State of California.During the same period,the total sales ofthe Company amounted to more than$50,000,000.No electric,poweris directly sold or shipped outside the State of California.The Com-pany delivers wholesale electric power to other cities and companies,including specifically the Pacific Gas & Electric Company, to which theCompany delivered in excess of $2,500,000 worth of electric powerduring 1942.The total wholesale electric power so delivered to thecities and companies is in excess of $3,400,000.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUtilityWorkers Organizing Committee Local 246,affiliatedwiththe Congress of Industrial Organizations,is a labor organization ad-mitting to membership employees of the Company.International Brotherhood of Electrical Workers, Local Union B18,affiliated with the American Federation of Labor, is a labor organiza-tion admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe U. W. O. C. and the I. B. E. W.requested the Company torecognize them as the exclusive bargaining representative of employees,of the Company each claims to represent.The Company refused onthe ground that the units sought are inappropriate,and further re-fused to recognize them unless and until they are certified by theBoard.A statement of a Field Examiner of the Board, introduced in evi-dence at the hearing indicates that the U.W. O. C. represents a sub- S'OUTHEIRN CALIFORNIA EDISON COMPANY, LTD.11stantial number of employees in the unit hereinafter found to beappropriate.'In view of the fact that we hereinafter find that the employees inthe Huntington Beach and Santa Ana Districts do not constitute anappropriate unit or units for the purposes of collective bargaining,we find that no question has arisen concerning the representation ofthose employees of, the Company.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company in the Long BeachSteam Plant, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the Act.IV. THE APPROPRIATE UNITThe U. W. 0. C. contends that all non-supervisory employees of theLong Beach Steam Plant constitute an appropriate unit.The I. B.,E.W. contends that all production and maintenance employees of theHuntington Beach and Santa Ana Districts constitute either separateappropriate units, or a single appropriate unit.The Company main-tains that the only appropriate unit is system-wide.Both the U. W.O. C. and the I. B. E. W. are continuing organization throughout theCompany's system, and both concede that ultimately the system-wideunit is the most appropriate.As heretofore stated, the Company is engaged in the business ofgenerating, distributing, and selling electric power. Its general officesare located in Los Angeles, where its general policies are determinedand the executive control of the Company is centered.Hiring of em-ployees must be cleared through and authorization obtained from the1 The FieldExaminer reportedthat the U. W. 0 C presented109 application cardsdated between July 1942 and February 1943, all bearing apparently genuine signatures.Of the 109 cards submitted,94 bear the names of persons whose names appear on theCompany's pay roll of February 28, 1943,which lists 152 employees in the unit (LongBeach Steam Plant), claimed appropriate by the U. W 0 CThe I. B E W submittedno evidence of membership in this unit2Statements of the Field Examiner,also introduced in evidence at the hearing,indicatethat the I B. E W. represents a substantial number of employees in the units it claimsto be appropriateThe Field Examiner reported that the I.B. E W presented a swornlist of 20 members in good standing as of April 1, 1943 ; 10 of the names of personsappearing on the Company's pay roll of February 28, 1943Said pay roll lists 31 em-ployees within the unit(Huntington Beach District)claimed appropriate by the I B E W.There are however,on this pay roll 20 duplicates of names appearing on the pay roll forthe Santa Ana District;if these 20 were excluded the I.B E. W 's showing would be 8on a pay roll of 11. The U. W. O. C. did not present any evidence of membership inthis unit.The Field Examiner also reported that the I B. E. W presented a sworn list of 22members in good standing as of April 1, 1943 , 19 of the navies are the names of personsappearing on the Company'spay roll of February 28, 1943Said pay roll lists 56 em-ployees within the unit (Santa Ana District)claimed appropriate by the I. B E W.There are however,on this pay roll 20 duplicates of names appearing on the pay roll fortheHuntington BeachDistrict ;if these 20 were excluded the I B E. W.'s showingwould be 17 on a pay roll of 36. The U. W 0. C. did not present any evidence ofmembership in this unit. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDgeneral offices.The pension, vacation, sick leave, and medical plans,which are general as to all employees, are determined by the generaloffices.Classifications are determined and set up by the general offices,and employees doing similar work come within a single job classifica-tion and receive the same pay. There is a central load dispatcher whois responsible for the continuity of the service over the entire system,especially with regard to transmission.The Cc',.'ipany maintains aShop and Test Department, as well as a construction division, theemployees of which work throughout the system.However, the var-ious departments have their administrative heads.Although thereis an interchange of employees throughout the system, this occursusually when a crew of one department which is highly skilled in aspecialized type of work will be loaned to other departments whichdo not have such skilled workers, and when in order to meet an emer-gency in any department, or when there is any large job to be per-formed, necessary men will be drawn from all parts of the system.The duties, responsibilities, and functions of employees within mostof the Company's departments are principally confined to those de-partments.The Long Beach Steam Plant is a combination generating and dis-tributing plant and is the Company's only plant in which electricityis generated through steam process.This plant covers 43.5 acres, andis physically separate from the Company's other plants and opera-tions.It supplies power to the local area by means of undergroundcables, and underground and overhead distribution lines feeding outof the plant and controlled in the plant. It also supplies power to theadjacent naval base at the Ford plant, and other industries close by,including a wholesale line to the Pacific Electric Railway.The LongBeach Steam Plant does not generate 24 hours a day, but is primarilya standby plant to the Hydro-plants at Big Creek and Boulder Dam.An assistant superintendent of Steam Generation is in charge of theplant, and he, in turn, is responsible to the superintendent of SteamGeneration located at the general offices.The operational functionsconsist of manning the boiler equipment, turbine equipment, and elec-trical equipment in a manner to insure reliable flow of electrical en-ergy from the plant. The employees who appear on the pay roll forthis plant are permanent employees of the plant, and it appears thattransfers from the plant are few and infrequent.Although the recorddiscloses that the Long Beach Steam Plant is part of the Company'sintegrated utility system, it is clear from the facts set out above thatthe Long Beach Steam Plant can function effectively as a separate unitfor the purposes of collective bargaining.The Company and the U. W. 0. C. are in disagreement with respectto the head boiler operators,,and the head turbine operators.The SOUTHERN CALIFORNIA EDISON COMPANY, LTD.13U. W. 0. C. would include them in the unit on the ground that theyare non-supervisory employees, whereas the Company would excludethem from the unit on the ground that they are supervisory employees.There are five head boiler operators, one on each of three shifts andtwo on relief.The head boiler operator is responsible for the opera-tions of the boiler room.He keeps the boiler room log and sometimeswrites up a few work orders on equipment which needs repairing.Attimes he assists the boiler operators, and engages in some general"housecleaning."He checks the boiler room to ascertain whether ev-erything is operating normally.He receives his orders from the watchengineer, who is his immediate supervisor.He instructs employeeson his shift when those employees are not familiar with the work in-volved.He has the authority to recommend, jointly with the watchengineer, the discharge, promotion, or transfer of employees on hisshift.There are also five head turbine operators, and the general nature oftheir duties and authority are similar to those of the head boiler opera-tors.The head turbine operators receive instructions with respect towork schedules from the turbine room foremen, and the watch engi-neer.We conclude that the head boiler operators and the head turbineoperators are supervisory employees, and shall exclude them fromthe unit.We find that all non-supervisory employees of the Company at theLong Beach Steam Plant, excluding the head boiler operators and thehead turbine operators, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.However, our finding in this respect does not preclude a laterdetermination that a larger unit is appropriate in the event organiza-tion is extended to the employees in the other departments.The Company's distribution system, which engineers, designs, con-structs, operates, and maintains the Company's electrical system, is setup into 31 districts, known as EDS districts.The functions of anEDS District are to maintain, operate, and construct the distributionlines for the maintenance of service at the consumer's premises.TheSubstation Department and the EDS Districts are functionally re-lated.The Substations, which either ""step up" or "break down" volt-ages for local distribution to wholesale and retail consumers, areorganized into 6 geographical divisions.The substation divisionsinclude geographically 4 or 5 EDS Districts. The Southern and LongBeach Division embraces the Long Beach, Huntington Beach, SantaAna, and Fullerton Districts, and part of the Compton and WhittierDistricts.Several years ago, the distribution department was organ-ized on the same geographical basis, and although those divisions nolonger exist, the pay roll and accounting for the districts are on a 14DECISIONS OP NATIONAL LABOR RELATIONS BOARDdivisional basis. 'There are certain classifications of employees in thesubstation, transmission, and communication departments included inthe EDS Districts.These employees are not on the pay roll of theEDS District, but on the pay rolls-of their respective department's,and the duties of these employees are confined to a division ratherthan to an EDS District. In fact, the record clearly indicates thatthe persons in those classifications employed in the Huntington BeachDistrict are the same persons employed in the Santa Ana District. Itisalso equally clear that due to the flexibility of the distributionsystem, in order to take care of the additions on the system, the dutiesof the employees assigned to distribution functions are not confined toone district.In fact, they normally work in several districts withinthe division.At the hearing, the I. B. E. W. in effect conceded that the unitssought to be established by it are not the most appropriate for thepurposes of collective bargaining, but contended that if the unit pro--posed by the U. W. 0. C. is determined appropriate by the Board, theI.B. E. W. should be accorded "equal treatment."'However, as pre-viously stated, it is clear that the unit proposed by the U. W. 0. C. caneffectively function as a separate unit for the purposes of collectivebargaining, although that unit might properly at a later date lenditself to inclusion in a unit of wider scope; whereas, the facts set forthabove indicate that the units proposed by the I. B. E. W. are inappro-priate in a functional and operational sense, and are more properlysusceptible of inclusion in units of a wider scope.We are convinced,therefore, that the units petitioned for by the I. B. E. W. are notappropriate, either separately or in combination.3We shall, there-fore, dismiss the petitions in Cases Nos. R-5431 and R-5432.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll,period immediately preceding the date of our Direction of Electionherein, subject to the limitations and additions set forth in saidDirection.At the hearing, the I. B. E. W. expressed a desire to par-ticipate in any election which the Board might direct among theemployees in the unit found appropriate herein, although it did notsubmit any evidence to indicate the extent of its interest among thoseemployees.The U. W. 0. C. agrees that the I. B. E. W. should beaccorded a place on the ballot, and in view of the I. B. E. W.'s con-tinuing organizational efforts among the Company's employees, we3We do not now decide that only a system-wide distribution unit is appropriate ; therecord indicates that divisional distribution units might be appropriate. SOUTHERN CALIFORNIA EDISON COMPANY, LTD.15shall accordingly provide that the I. B. E. W. participate in the elec-tion among the employees in the Long Beach Steam Plant.VDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Southern Cali-fornia Edison Company, Ltd., Los Angeles, California, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the Twenty-first Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 10, of said Rulesand Regulations, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employ-ees who did not work during said pay-roll period because they wereill or on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have sincequit or been discharged for cause, to determine whether they desireto be represented by Utility Workers Organizing Committee Local246, CIO, or by International Brotherhood of Electrical Workers,Local Union BI&, AFL, for the purposes of collective bargaining,or by neither.ORDERUpon the basis of the foregoing findings of fact, the NationalLabor Relations Board hereby orders that the petitions for investiga-tion and certification of representatives of employees of SouthernCalifornia Edison Company, Ltd., Los Angeles, California, filed byInternational Brotherhood of Electrical Workers, Local Union B18,AFL, be, and they hereby are, dismissed.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision, Direction of Election and Order.